Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to applicants amendment of the claims filed 9/20/2021 the restriction requirement mailed 08/23/2021 has been withdrawn, if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The amendment to the specification filed 9/20/2021 is not entered because it includes grammatical errors (see page 4, the second line from the bottom “The information [[905]] information obtained in step 904”) and does not address other problems with the disclosure as shown below.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: In Fig. 9, there is no disclosure of the functions performed by the arrow from step 908 and step 901 and the arrow between 909 and 901.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites, “training a defect candidate detection algorithm based on the optical image and a result of an analysis of the MSEM image”, lines 4-5 and claim 11 recites “training the defect candidate detection algorithm with the optical image and the defect”, line 4.  There is no disclosure in the specification as originally filed of training the defect candidate detection algorithm with the optical image and the defect or how to perform it, or any examples.  The specification as originally filed discloses training the defect candidate detection algorithm in one embodiment utilizing the result of the single beam scanning electron microscopy analysis (step 805) (see Fig. 8), in another embodiment 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a result of an analysis of the MSEM image with regard to defect candidates”, lines 4-5. It is unclear which defect candidates is referred to, since the disclosure utilizing different scanning tools (optical tool, MSEM tool and single beam SEM) and there is defect candidates resulted from the analysis by each tool. According to the specification, a multi-beam scanning electron microscopy image is acquired for possible defect candidates 902 identified from an acquired optical image of a processed wafer (step 903). Actual defect candidates may be identified from the multi-beam scanning electron microscopy image (step 904) and may be used for training the defect candidate detection algorithm (step 908) (see Fig. 9). The metes, bounds and the scope of the claim are not defined and the claim is indefinite.
As to claims, 2-20 refer to claim 1 rejection.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11, 14-15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lin et al. (US 2018/0164792) and NAGANO (US 2018/0335396).
The claims is rejected as best understood by the Examiner.
As to claim 1, Lin discloses a method comprising:
receiving a scanning electron microscope (SEM) image covering a portion of a processed wafer corresponding to a portion of an optical image of the processed wafer [With reference to FIG. 1, wafer inspection 101 is routinely performed in semiconductor device manufacturing (processed wafer) for identifying defect candidates 102. In an inline wafer inspection, the inspected area usually covers a full wafer or significant portions of the full wafer (portion of the processed wafer) (par. [0024]). Die-to-die optical inspection is most widely used for wafer inspection. Optical images of dies (portions) with high resolution are scanned for comparison and detecting defects (par. [0025]). As pointed out earlier, a huge number of defect candidates 102 are often reported from the wafer inspection. It is not unusual that more than 90 percent of the defect candidates 102 are nuisances or false alarms.  The challenge to the semiconductor device manufacturers is how to screen out the real defects of interest from the huge 
training a defect candidate detection algorithm based on the optical image and a result of an analysis of the SEM image with regard to defect candidates [As shown in FIG. 1, the present invention provides a method for adaptive machine learning 104 with interface to SEM review/inspection 103 for acquiring SEM results that validate real defects and nuisances (par. [0027]). The adaptive machine learning 104 of the present invention, receive defect candidates 102 from optical images and defects of interest for SEM review/inspection 103 (results of an analysis of MSEM) to validate (verify) real defects as shown in FIG. 1, for the machine learning technique to adaptively train and update a data model for auto defect screening (defect candidate detection algorithm) (par. [0029]). The adaptive machine learning 104 that adaptively train and update the data model for auto defect screening also receives optical patches of the optical image as shown in Fig. 2]. 
Lin discloses that E-beam inspection tools may provide higher sensitivity for hot spot inspection. However, their throughput remains too slow for inline full wafer inspection (par. [0025]). Lin does not specifically discloses that the SEM (E-beam inspection tool) is a multi-beam scanning electron microscope (MSEM).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of NAGANO to modify the method of Lin by utilizing a a multi-beam scanning electron microscope (MSEM) for acquiring the SEM image because MSEM acquires images of a wide area in a short period of time (i.e., high capture rate) (par. [0017]) in order to obtain a high-throughput inspection system.

As to claim 3, Lin further discloses:
identifying a possible defect candidate based on the optical image [The output of the wafer inspection is a list of defect candidates 102 by an optical inspection tool. As pointed out earlier, a huge number of defect candidates 102 are often reported from the wafer inspection. It is not unusual that more than 90 percent of the defect candidates 102 are nuisances or false alarms (par. [0026]; and Fig. 1)]; and
verifying when the possible defect candidate is a defect candidate based on the MSEM image [SEM review/inspection 103 for acquiring SEM results that validate (verify) real defects and nuisances (par. [0027]; and Fig. 1), and the combined method of Lin and NAGANO utilizes a multi-beam SEM review/inspection].
As to claim 4, Lin further discloses wherein the portion of the processed wafer corresponds to an area of the processed wafer comprising a higher density of possible defect candidates than other areas of the processed wafer [Die-to-die optical inspection is most widely used for wafer inspection. Optical images of dies (areas of the processed wafer) are scanned for comparison and detecting defects (par. [0025]). The output of the wafer inspection is a list of defect candidates 102. As pointed out earlier, a huge number of defect candidates 102 (i.e., higher density of possible defect candidates resulted from inspecting the dies area) often reported from the wafer inspection.  It is not unusual that more than 90 percent of the defect candidates 102 are nuisances or false alarms (par. [0026]). The defect candidates 102 may be sparsely sampled (subsampled) by the defect sampler if the number of defect candidates is too large based on the importance of care areas set up for inspecting the wafers or the pattern densities 
As to claim 11, Lin further discloses:
obtaining a defect by analyzing the defect candidate based on a scanning electron microscope (SEM) image of the defect candidate [The output of the wafer inspection is a list of defect candidates 102 by an optical inspection tool. It is not unusual that more than 90 percent of the defect candidates 102 are nuisances or false alarms (par. [0026]; and Fig. 1). SEM review/inspection 103 for acquiring SEM results that validate real defects (i, e., real defects obtained from the candidate defects based on SEM review analysis) (par. [0027]; and Fig. 1)]; and 
training the defect candidate detection algorithm with the optical image and the defect [As shown in FIG. 1, the present invention provides a method for adaptive machine learning 104 with interface to SEM review/inspection 103 for acquiring SEM results that validate real defects and nuisances (par. [0027]). The adaptive machine learning 104 of the present invention, receive defect candidates 102 from optical images and defects of interest for SEM review/inspection 103 (results of an analysis of MSEM) to validate (verify) real defects as shown in FIG. 1, for the machine learning technique to adaptively train and update a data model for auto defect screening (defect candidate detection algorithm) (par. [0029]). The adaptive machine learning 104 that adaptively train and update the data model for auto defect screening also receives optical patches of the optical image as shown in Fig. 2].
Lin does not specifically discloses that the SEM (E-beam inspection tool) is a single-beam scanning electron microscope (SEM). 
NAGANO discloses a defect inspection method using a charged particle beam (e.g., electron beam) (par. [0002]). Embodiments provide a defect inspection method for detecting an abnormality occurring in a specific electron beam among a plurality of electron beams of a multi-beam SEM device (par. [0010]). FIG. 1 shows a defect inspection device using a single beam SEM device to inspect a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of NAGANO to modify the method of Lin by utilizing a a single-beam scanning electron microscope (SEM) for acquiring the SEM image because single beam SEM system attains superiority over the inspection method based on an optical system having an optical microscope technique applied thereto in that defect detection sensitivity is extremely high because of a high resolution (par. [0016]).
As to claim 14, Lin further discloses applying the trained defect candidate detection algorithm on the optical image of the processed wafer to identify one or more defect candidates [As shown in Fig. 1 the adaptive machine learning 104 of the present invention that adaptively train and update the data model for auto defect screening 105 (trained defect candidate detection algorithm). The auto defect screening 105 receives defect candidates 102 of optical image inspection 101 and screens defects of interest 106 (par. [0027] and Fig. 1)]. 
As to claim 15, Lin further discloses analyzing the one or more defects [Image features are extracted from the optical patches of each data sample. Examples of image features are maximum or minimum or average gray level, maximum or minimum or average gradient of the gray level of the pixels 
Claim 17 is a machine-readable hardware storage device analogous to method claim 1, grounds of rejection analogous to those applied to claim 1 are applicable to claim 17. Lin further discloses one or more memory devices (a machine-readable hardware storage device) configured to execute program instructions designed to perform the functions of the invention (par. [0058]).
 Claim 18 is a system analogous to method claim 1, grounds of rejection analogous to those applied to claim 1 are applicable to claim 18. Lin further discloses a computing system that has one or more computing processors in cooperation with one or more memory devices (a machine-readable hardware storage device) configured to execute program instructions designed to perform the functions of the invention (par. [0058]). 
12.	Claims 5-6, 8-10, 12-13, 16, 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lin et al. (US 2018/0164792) and NAGANO (US 2018/0335396) as applied to claims 1, 4 and 18 above, and further in view of Bhaskar et al. (US 2017/0194126).
As to claim 5 neither Lin nor NAGANO discloses, wherein training comprises changing a parameter for acquiring the optical image.
Bhaskar discloses a hybrid inspection system for receiving optical based output and electron beam based output generated for a specimen.  Computer subsystem(s) are configured for detecting defects on the specimen based on the optical based output, and the electron beam based output (Abstract). One embodiment relates to a system configured to detect defects on a specimen. The embodiments described herein are generally configured for discovering, monitoring, and verifying defect events for a wafer. The embodiments also may be configured as generalized patch based hybrid inspectors for identifying and classifying systematic defects in a semiconductor manufacturing process using a network of deep learning systems that combines optical, scanning electron microscope (SEM). 

As to claim, 9 refer to claim 5 rejection.
As to claim 6, Bhaskar further discloses wherein the parameter comprises at least one parameter selected from the group consisting of an illumination wavelength, an illumination polarity, illumination intensity, an image capturing time, and an imaging focus [wavelength, polarization, etc. (par. 0028]), focus (par. [0031]). 
As to claim, 10 refer to claim 6 rejection
As to claim 8, Lin further discloses a method for screening of defects of interest in wafer inspection for the semiconductor device manufacturing process (par. [0010]) by utilizing die-to-die optical inspection of wafer. Optical images of dies (portion of the processed wafer is a die) are scanned for comparison and detecting defects. Neither Lin nor NAGANO specifically disclose wherein the portion of the processed wafer corresponds to a die to be cut from the processed wafer.
Bhaskar discloses that fabricating semiconductor devices such as logic and memory devices typically includes processing a substrate such as a semiconductor water using a large number of semiconductor fabrication processes to form various features and multiple levels of the semiconductor devices. For example, lithography is a semiconductor fabrication process that involves transferring a pattern from a reticle to a resist arranged on a semiconductor wafer. Additional examples of semiconductor fabrication processes include, but are not limited to, chemical-mechanical polishing (CMP), etch, deposition, and ion implantation. Multiple semiconductor devices (dies) may be fabricated 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Bhaskar to modify the combined method of Lin and NAGANO by cutting dies from the wafer in order to produce individual semiconductor devices to be shipped to users. 
As to claim 12, Lin further discloses:
acquire the optical image of a processed wafer [Die-to-die optical inspection is most widely used for wafer inspection. Optical images of dies with high resolution are scanned for comparison and detecting defects (par. [0025]); and 
using an evaluation device to apply the trained defect candidate detection algorithm on the optical image of the processed wafer to identify one or more defect candidates [As shown in Fig. 1 the adaptive machine learning 104 of the present invention that adaptively train and update the data model for auto defect screening 105 (trained defect candidate detection algorithm). The auto defect screening 105 receives defect candidates 102 of optical image inspection 101 and screens defects of interest 106 (par. [0027] and Fig. 1)].
Neither Lin nor NAGANO specifically disclose using an optical camera to acquire the optical image.
Bhaskar discloses a hybrid inspection system for receiving optical based output and electron beam based output generated for a specimen.  Computer subsystem(s) are configured for detecting defects on the specimen based on the optical based output, and the electron beam based output (Abstract). One embodiment relates to a system configured to detect defects on a specimen. The embodiments described herein are generally configured for discovering, monitoring, and verifying defect events for a wafer. The embodiments also may be configured as generalized patch based hybrid 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Bhaskar to modify the combined method of Lin and NAGANO by using an optical camera configured to acquire the optical image of a processed wafer in order to overcome the several limitations of current stand-alone optical inspectors for physical inspection (par. [0009]) and several limitations of electron beam inspection and review tools (par. [0010]).
As to claim 19 refer to claim 12 rejection.
As to claim 13, neither Lin nor NAGANO specifically disclose using a light source to illuminate the processed wafer.
Bhaskar discloses a hybrid inspection system for receiving optical based output and electron beam based output generated for a specimen.  Computer subsystem(s) are configured for detecting defects on the specimen based on the optical based output, and the electron beam based output (Abstract). One embodiment relates to a system configured to detect defects on a specimen. The embodiments described herein are generally configured for discovering, monitoring, and verifying defect events for a wafer. The embodiments also may be configured as generalized patch based hybrid 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Bhaskar to modify the combined method of Lin and NAGANO by using a light source to illuminate the processed wafer in order to overcome the several limitations of current stand-alone optical inspectors for physical inspection (par. [0009]) and several limitations of electron beam inspection and review tools (par. [0010]).
As to claim 20 refer to claim 13 rejection.
As to claim 16, neither Lin nor NAGANO specifically disclose applying the trained defect detection and classification algorithm on the MSEM image comprises classifying the defect.
Bhaskar discloses a hybrid inspection system for receiving optical based output and electron beam based output generated for a specimen.  Computer subsystem(s) are configured for detecting defects on the specimen based on the optical based output, and the electron beam based output (Abstract). One embodiment relates to a system configured to detect defects on a specimen. The embodiments described herein are generally configured for discovering, monitoring, and verifying defect events for a wafer. The embodiments also may be configured as generalized patch based hybrid inspectors for identifying and classifying systematic defects in a semiconductor manufacturing process 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Bhaskar to modify the combined method of Lin and NAGANO by applying the trained defect detection and classification algorithm on the MSEM image comprises classifying the defect in order to to provide substantially high accuracy and precision at substantially high electron beam based subsystem throughput (par. [0135]).
13.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lin et al. (US 2018/0164792) and NAGANO (US 2018/0335396) as applied to claim 1 above, and further in view of Kulkarni (US 20140301630).
As to claim 7, neither Lin nor NAGANO specifically disclose wherein training the defect candidate detection algorithm comprises detecting noise within the optical image.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Kulkarni to modify the combined method of Lin and NAGANO by detecting noise within the optical image in order to efficiently discovering critical defects and significant deviations in the normal manufacturing process (Abstract, par. [0025]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413. The examiner can normally be reached flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/SAMIR A AHMED/              Primary Examiner, Art Unit 2665